DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, and 15-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The only portion of the specification that would appear to support the amended independent claims 1 and 26 are provided below:
[0048] In an embodiment, the second device 103 may be the same or substantially the same as the first device 103. In another embodiment, the second device 103 may be different from the first device 103. For instance, the second device 103 may a pace maker, a glucose monitor pump, an insulin pump, a neurostimulator, a defibrillator or any other medical device that can be implanted within or carried on a person.

100 may be used in numerous applications. In one embodiment, the intra-body communication system 100 may be used for drug release applications. For example, an internal drug dispensing device may be implanted within a patient. The receiver 105 may be coupled to the drug dispensing device. In response to a signal 107, the receiver 105 may instruct the drug dispensing device to release drugs into the body. Sensors may then detect the effectiveness of the drug and allow the user to trigger another dose release. Such systems may allow for patient targeted treatment. This may be particularly useful in chronically ill patients, such as diabetic patients or patients undergoing cancer treatment.

Claims 1 and 26 now recite that the drug delivery device is integral with the sensing platform, i.e., the vessel/body. The is not supported by the specification. While the second device 103 may be the same or substantially the same as the first device, two devices are still required. Additionally, paragraph [0053] of the pre-grant application publication only states how the external receiver may be coupled to a drug delivery device. There is no support for integrating the sensing and dispensing devices as now claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 15, 21-29, 31-32, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0202966 A1 to Gross et al. (“Gross”).
As to claim 1, Gross discloses an implantable device for use in monitoring physiological changes in the patient, the device comprising: 
a vessel adapted to being implanted within a patient's body (implantable device 10 comprises a housing 20, paragraph [0141]),; 
a chamber having a cell layer and adapted to being secured to the vessel, wherein the cell layer comprises cells pre-positioned on or in the device prior to implantation (chamber 24 holds cells 26 within a membrane 42 or a hydrogel matrix, Figure 1, paragraph [0142]), and wherein the pre-positioned cells are adapted to respond to a physiological signal from the patient by emitting fluorescence (see [0154] – green fluorescent protein fluoresces in presence of analyte when stimulated by light); 

a reader for detecting and/or decoding the emitted fluorescence from the cell layer to monitor physiological changes in the patient and for triggering an adjustment in drug delivery from the vessel (optical detector 30 receives optical signal from cell layer to send to signal processor to determine concentration of analyte in patient, Figure 2, abstract, paragraphs [0141], [0143]).  
Gross shows a vessel that is adapted to deliver a drug to the body (see Fig 4, element 130), however this vessel is separate from the vessel having, inter alia, the chamber having the cell layer. However, making separate structures integral has been held to require no more than routine and obvious skill in the art. See, e.g., MPEP 2144.04(V)(B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the two separate devices disclosed by Gross for sensing and drug administration, respectively, into one device in order to achieve the predictable result of reducing the number of components required to be implanted in the body.
As to claim 2, Gross discloses the device of claim 1. Gross further discloses the vessel is tubular, rectangular, square, or any other shape (see Figure 3-4, where device 100 is cylindrical in shape).
As to claim 4, Gross discloses the device of claim 1. Gross further discloses wherein the chamber comprises a body adapted to being secured to the vessel (see Figure 1, where chamber 24 is secured to housing 20). 

As to claim 15, Gross discloses the device of claim 1. Gross further discloses wherein the device is adapted for wireless communication (device 10 can comprise a transmitter 90 to transmit data wirelessly, paragraph ([0159]).   
As to claim 21, Gross further discloses wherein the emitted fluorescence is an indication of blood pressure, ECG, heart rate, body temperature, glucose levels, gene and protein changes, local cellular changes that reflect systemic disease or change in health status, or combinations thereof (optical detector 30 sends signal to determine indication concentration of analyte in chamber 24, and thus analyte concentration in subject, such as a glucose level of the subject, Figure 2, abstract, paragraphs (0058]-[0059], [0143]).  
As to claim 22, Gross further discloses wherein the emitted fluorescence is transmitted to an external receiver (device 50 comprises a transmitter 90, which wirelessly transmits the collected data corresponding to emitted fluorescence read by reader 30 to electronic receiving apparatus 132, such as a watch with receiving capabilities, a personal computer, a cellphone or a PDA, paragraph [0159]).  
As to claim 23, Gross further discloses wherein the receiver compares the emitted fluorescence to a reference signal to diagnose the disease or condition ([0160] – this is inherently done in order to translate the received emitted fluorescence signal read by reader 30 into glucose concentrations).  
As to claims 24-25, Gross further discloses wherein the receiver decodes the emitted fluorescence and subsequently triggers an event, wherein the event may include adjusting the 
As to claim 26, Gross discloses a chamber for use in monitoring physiological changes in the patient, the chamber comprising: 
a body adapted to being secured to a vessel for implantation with a patient's body (implantable device 10 comprises a housing 20 (vessel), where chamber 24 holds cells 26, see Figure 1, where chamber 24 is secured to housing 20, paragraph [0141]); 
an opening within the body (chamber 24 has hollow interior to hold cells 26, Figure 1); and
Reply to Office Action of March 25, 2021a biologic component situated within the body comprising a cell layer comprising cells pre-positioned on or in the body prior to implantation (chamber 24 holds cells 26 within a membrane 42, where cells are positioned before device implantation in a matrix suspension, paragraphs [0142], (0158]), wherein said pre-positioned cells are adapted to respond to a physiological signal from a patient by emitting fluorescence; 
a light source within the vessel for shining light onto the cells, thereby causing certain cells to emit fluorescence (see [0154] – green fluorescent protein fluoresces in presence of analyte when stimulated by light); and 
a reader for detecting and/or decoding the emitted fluorescence from the cells to monitor physiological changes in the patient and for triggering an adjustment in drug delivery from the vessel (optical detector 30 receives optical signal from cell layer to send to signal processor to determine concentration of analyte in patient, Figure 2, abstract, paragraphs [0141], [0143] and is used, see also [0160] – in the event of hyperglycemia, the receiver may trigger the release of insulin).  
inter alia, the chamber having the cell layer. However, making separate structures integral has been held to require no more than routine and obvious skill in the art. See, e.g., MPEP 2144.04(V)(B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the two separate devices disclosed by Gross for sensing and drug administration, respectively, into one device in order to achieve the predictable result of reducing the number of components required to be implanted in the body.
As to claim 27, Gross discloses the chamber of claim 26. Gross discloses wherein the body is tubular, rectangular, square, or any other shape (see Figure 2, chamber 24 is rectangular).
As to claim 28, Gross discloses the chamber of claim 26. Gross discloses wherein the body comprises plastic, stainless-steel, polyamide, Teflon, polymers (chamber 24 can comprise a biocompatible polymer, paragraph [01581), or other synthetic or biological materials.
As to claim 29, Gross discloses the chamber of claim 26. Gross further discloses wherein the body comprises one piece of material (chamber 24 comprises a body, which can comprise at least one biocompatible polymer, Figure 2, paragraph (01581).
As to claim 31, Gross discloses the chamber of claim 26. Gross further discloses wherein the body comprises at least one opening (chamber 24 has a hollow interior (opening) in which cells 26 reside, Figure 1).
As to claim 32, Gross discloses the chamber of claim 26. Gross further discloses wherein the biologic component is situated within the opening (chamber 24 has a hollow interior (opening) in which cells 26 reside, Figure 1).

As to claim 38, Gross discloses the chamber of claim 37. Gross further discloses wherein the wall comprises angled sides (see Figure 1, where wall of chamber 24 has sides disposed at angles).
Claims 8-10, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 7,163,825 B2 to Gault ("Gault").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph [0141]) and a biologic component (cells 26, paragraph [0141]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. 
Gault discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (culture chamber is defined as between two walls, where there is a cell culture space to hold thin layers of cells, abstract, claim 1 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Gault, because having membranes on either side of the biologic component provides an environment in which can promote cell adhesion, and thus promote its functionality.
As to claim 9, Gross in view of Gault discloses the device of claim 8. 

Gault discloses wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned (culture chamber is defined as between two walls, where wall can be glass, where there is a cell culture space to introduce thin layers of cells, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is a non-porous membrane on which the cell layer is pre-positioned, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
As to claim 10, Gross in view of Gault discloses the device of claim 8. Gross fails to disclose wherein the first membrane is made from glass. 
Gault discloses wherein the first membrane is made from glass (walls of culture chamber can be glass, claim 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is made from glass, as taught by Gault, because glass is biocompatible, which will not negatively affect the cell culture.
As to claim 33, Gross discloses the chamber of claim 26. Gross further discloses the biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Gault discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (culture chamber is defined as between two walls, where there is a cell culture space to hold thin layers of cells, abstract, claim 
As to claim 34, Gross in view of Gault discloses the chamber of claim 33. Gross fails to disclose wherein the first membrane is non-porous. Gault discloses wherein the first membrane is non-porous (culture chamber is defined as between two walls, where wall can be glass, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is non-porous, as taught by Gault, because having a non-porous membrane can prevent the cells from dispersing their biological products through that particular wall, allowing control of where the biological products do travel through.
As to claim 35, Gross in view of Gault discloses the chamber of claim 33. Gross fails to disclose wherein the first membrane comprises glass. Gault discloses wherein the first membrane is made from glass (culture chamber is defined as between two walls, where wall can be glass, abstract, claims 1, 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is made from glass, as taught by Gault, because glass is biocompatible, which will not negatively affect the cell culture.
Claims 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 7,892,222 B2 to Vardi et al., ("Vardi").

As to claim 11, Gross in view of Vardi discloses the device of claim 8. Gross fails to disclose wherein the first membrane is adjacent to the light source. Vardi discloses wherein the first membrane is adjacent to the light source (see Figure 18, where first membrane of inner membrane 110 is adjacent to optical fiber 148, column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the first membrane is adjacent to the light source, as taught by Vardi, because having the light adjacent to the first membrane ensures that cells receive the optical light needed to evaluate their status.
As to claim 13, Gross in view of Vardi discloses the device of claim 8. Gross fails to disclose wherein the second membrane is distal to the light source. Vardi discloses wherein the second membrane is distal to the light source (see Figure 18, where second membrane of inner membrane 110 is distal to the optical fiber 148, where second membrane is closest to functional cells 120). It would have been obvious to one of ordinary skill in the art before the effective filing .
Claims 8, 12, 30, 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 5,713,888 A to Neuenfeldt et al., ("Neuenfeldt").
As to claim 8, Gross discloses the device of claim 1. Gross further discloses the chamber (chamber 24, paragraph (0142]) but fails to disclose wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component, as taught by Neuenfeldt, because having membranes on either side of the biologic component provides an environment in which can promote cell adhesion, and thus promote its functionality.
As to claim 12, Gross in view of Neuenfeldt discloses the device of claim 8. Gross fails to disclose wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 

As to claim 30, Gross discloses the chamber of claim 26. Gross further discloses the body (chamber 24 comprises a body to hold cells 24, paragraph [01411) but fails to disclose wherein the body comprises two pieces of material secured together. Neuenfeldt discloses wherein the body is made from two pieces of material secured together (second hoop element 16 is pressed into engagement against wall element 34 and wall element 32 (two pieces of material) to seal periphery of cell holding chamber 18, Figure 5, column 6, lines 43-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the body is made from two pieces of material secured together, as taught by Neuenfeldt, because having two materials secured together would provide a different approach in creating the body, which could ease fabrication.
As to claim 33, Gross discloses the chamber of claim 26. Gross further discloses the biological component (cells 24, paragraph [0141]) but fails to disclose wherein the biologic component further comprises a first membrane and a second membrane on either side of the biologic component. Neuenfeldt discloses wherein the chamber further comprises a first membrane and a second membrane on either side of the biologic component (membranes 32 and 34 hold cells 12 between the two, Figures 3, 5). 
It would have been obvious to one of ordinary skill in the art at the lime of invention to modify Gross to include wherein the chamber further comprises a first membrane and a second 
As to claim 36, Gross in view of Neuenfeldt discloses the chamber of claim 33. Gross fails to disclose wherein the second membrane is porous and allows for select fluid and nutrients to pass to the cell layer. Neuenfeldt discloses wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer (second porous wall element 34 associates with the host's biological system closely enough to transfer nutrients and wasted in support of the biological processes of the implanted cells, and allows therapeutic products generated by the implanted cell 12 to the host, column 5, lines 33-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to include wherein the second membrane is a porous membrane that allows for select fluid and nutrients to pass to the cell layer, as taught by Neuenfeldt, because having a porous membrane allows nutrients to pass through to improve the chance of cell viability.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of US 2018/0085038 A1 to Chen et al. (“Chen”).
As to claims 16-20, Gross fails to disclose wherein the device is capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, 
However, in a similar device, Chen discloses a device capable of engaging in a two-way communication through transmission of one of more signals through at least a portion of the patient's body, wherein the two-way communication includes transmitting and receiving electromagnetic radiation signals, wherein the signals are transmitted with a wavelength frequency in a range of approximately lx 10-8 to 1X 10-1Hz, wherein the electromagnetic radiation signals include infrared, visible light, radio waves, microwaves, ultraviolet, X-rays, gamma rays, ultrasonic signals or combinations thereof, or wherein the electromagnetic radiation signals travel through the body with minimal interference from the surrounding tissues or organs (see [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross with the transceiver capable of two-way communication as shown by Chen in order to achieve the predictable result of allowing the device to both communicate its analyte values while also updating the device’s firmware if problems arise after implantation. 
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive.
Applicants argue that the technique for producing fluorescence in Gross amounts to a distinction over the invention of amended claims 1 and 26. Examiner respectfully disagrees. The mechanism by which fluorescence occurs is of little moment when judging whether or not the cells “are adapted to respond to a physiological signal from the patient by emitting fluorescence.” Gross explicitly states that such fluorescence occurs in the presence of an analyte of interest and can be Alternatively or additionally, the protein comprises another donor/acceptor pair, such as blue fluorescent protein (BFP)/green fluorescent protein (GFP), GFP/Rhodamine, FITC/Cy3, FITC/Rhodamine, or another pair in which the donor emission spectrum overlaps the excitation spectrum of the acceptor.” Gross at [0154]). 
The other portions of the remarks concerning the vessel being adapted to deliver a drug to the body are moot given the new grounds of rejection via 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791